FILED
                            NOT FOR PUBLICATION                                MAR 16 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TUTUILA F. TUVALU, a.k.a. Tuvalu                   No. 08-56638
Tutuila Fausia,
                                                   D.C. No. 8:08-cv-00278-R
               Petitioner - Appellant,

  v.                                               MEMORANDUM *

GARY SANDOR, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       California state prisoner Tutuila F. Tuvalu appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.

       After briefing was completed in this case, this court held that a certificate of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appealability is required to challenge the denial of parole. See Hayward v.

Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Because Tuvalu has not

made a substantial showing of the denial of a constitutional right, we decline to

certify his claims. See 28 U.S.C. § 2253(c).

      All outstanding motions are denied as moot.

      DISMISSED.




                                          2                                    08-56638